Citation Nr: 0600651	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  00-13 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastrointestinal 
disability, to include postoperative acute intestinal 
obstruction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969, and from March to July 1974.

This matter came to the Board of Veterans' Appeals (Board) 
from an October 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In October 2004 
the Board reopened the claim, and remanded the matter for 
further development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran testified at a RO 
hearing in August 2000, and testified before the Board in 
October 2002.


FINDINGS OF FACT

1.  Gastrointestinal disability was not noted on March 1974 
entrance examination. 

2.  The evidence clearly and unmistakably demonstrates that 
the veteran's gastrointestinal disability preexisted service.  

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's gastrointestinal disability did not increase in 
severity during service beyond the natural progress of the 
underlying disorder. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted.  38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

2.  Gastrointestinal disability, to include postoperative 
acute intestinal obstruction, was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA and 
its implementing regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, rating decision which gives rise to this appeal was 
issued in October 1999.  However, VCAA had not yet been 
enacted.  Only after that rating action was promulgated was 
VCAA signed into law.  Thereafter, the RO did furnish VCAA 
notice to the veteran in March 2003 and again in November 
2004.  

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  Under the 
Court's ruling, however, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2003 and November 2004 VCAA letters as 
well as in the statement of the case and supplemental 
statements of the case, the RO informed the appellant of the 
applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  In these documents, VA effectively informed the 
appellant that it would obtain certain records and would 
request other evidence which the appellant might identify.  
The appellant was also informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to make sure the RO got all evidence in 
support of his claim not in the custody of a Federal 
department or agency.  The November 2004 VCAA letter also 
expressly notified the veteran to submit any pertinent 
evidence in his possession. 

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate the claims.  A VA medical 
examination was conducted and a medical opinion was obtained 
in compliance with 38 C.F.R. § 3.159(c)(4).  Furthermore, 
neither the appellant nor his representative has indicated, 
and there is otherwise no indication that there exists, any 
pertinent outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for gastrointestinal disability, to 
include postoperative acute intestinal obstruction.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id. at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 
2004, summarized the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted 
upon entry into service, the veteran is 
presumed to have been sound upon entry.  
The burden then falls on the government 
to rebut the presumption of soundness by 
clear and unmistakable evidence that the 
veteran's disability was both preexisting 
and not aggravated by service.  The 
government may show a lack of aggravation 
by establishing that there was no 
increase in disability during service or 
that any "increase in disability [was] 
due to the natural progress of the" 
preexisting condition.  38 U.S.C.A. § 
1153.  If this burden is met, then the 
veteran is not entitled to service-
connected benefits.  However, if the 
government fails to rebut the presumption 
of soundness under section 1111, the 
veteran's claim is one for service 
connection.  This means that no deduction 
for the degree of disability existing at 
the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 
3.322.

On the other hand, if a preexisting 
disorder is noted upon entry into 
service, the veteran cannot bring a claim 
for service connection for that disorder, 
but the veteran may bring a claim for 
service-connected aggravation of that 
disorder.  In that case section 1153 
applies and the burden falls on the 
veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, 
the burden shifts to the government to 
show a lack of aggravation by 
establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.

Wagner, 370 F. 3d at 1096.

As noted, the veteran had active service from December 1967 
to July 1969, and no gastrointestinal disabilities were noted 
during that period.  The veteran's March 1974 entrance 
examination is negative for any notations regarding a 
gastrointestinal disorder.  Specifically, the entrance 
examination reflected that the veteran's abdomen and viscera 
were evaluated as clinically normal.  Consequently, the 
veteran is presumed to have entered his second period of 
service in sound condition as it pertains to his intestinal 
system.  38 U.S.C.A. § 1111.  

The Board, however, has carefully reviewed the evidence of 
record, and finds that his gastrointestinal disorder clearly 
and unmistakably existed prior to entrance into the veteran's 
second period of service.  The Court has held that, as a 
matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of a veteran's own 
admission of a pre-service history of medical problems during 
in-service clinical examinations.  Doran v. Brown, 6 Vet. 
App. 283, 286 (1994).  The veteran was hospitalized during 
service, in May through July 1974, complaining of cramping 
abdominal pain, vomiting, and obstipation.  He reported that 
two years prior he had sustained a gunshot wound to the 
abdomen with an injury to the small bowel.  He complained of 
intermittent cramping abdominal pain along with pain in his 
incision since that time.  He underwent exploratory 
laparotomy with the findings of small bowel obstruction.  
Adhesions were lysed and obstruction relieved.  The discharge 
diagnosis was incisional pain, abdomen, site of old gunshot 
wound sustained two years ago, and small bowel obstruction, 
secondary to adhesions, secondary to gunshot wound.  As 
noted, the veteran separated from his initial period of 
active service in July 1969.  Thus, the veteran conceded that 
he had sustained a gunshot wound during his time as a 
civilian.  Subsequent testimony from the veteran also 
provides that his gunshot wound was sustained in 1970.  In 
any event, the veteran does not dispute that the gunshot 
wound occurred during a period of civilian service, and he 
has never claimed that the injury was sustained during 
service.  As such, this constitutes clear and unmistakable 
evidence that the disability pre-existed service.

Nevertheless, the Board must also consider whether there is 
clear and unmistakable evidence that the veteran's disorder 
was not aggravated by service.  

Due to the veteran's small bowel obstruction in service, the 
veteran was deemed not physically qualified for service.  
Medical Board proceedings completed in July 1974 for 
discharge purposes resulted in a finding that the veteran's 
disability was not aggravated by active duty.  

In support of the veteran's claim, the evidence of record 
contains two opinions from the veteran's private physicians 
that the veteran's gastrointestinal disorder may have been 
aggravated by service.  Specifically, in correspondence dated 
in June 2000, Dr. James L. Wofford, M.D., stated that the 
veteran has had chronic constipation ever since his surgery 
for "locked bowels" in 1974 during his basic training.  He 
recently underwent another surgery possible for pancreatic 
pseudocyst management.  Dr. Wofford opined that it was 
possible that the aggressive training that he went through in 
1974 could have caused him significant dehydration or volume 
depletion that would have precipitated this small bowel 
obstruction.  Likewise, in correspondence received in August 
2000, Dr. Robert J. Holmes, M.D., stated that he had treated 
the veteran since 1997 for chronic pancreatitis and 
obstruction of the common bile duct.  Dr. Holmes opined that 
it is possible that the aggressive training that he went 
through in 1974 could have caused him significant dehydration 
or volume depletion that would have precipitated this small 
bowel obstruction.  

In January 2005, the veteran underwent a VA examination, and 
the examiner reviewed the claims folder.  The examiner 
diagnosed recurrent intestinal obstruction related to 
previous surgery in 1971 and 1974.  The examiner opined that 
his recurrent intestinal obstruction and partial intestinal 
obstructions are related to his previous gunshot wound and 
intestinal resection which occurred in 1971.  The examiner 
commented that the recurrent bouts of intestinal obstruction, 
which started while he was in basic training in 1974, were 
related to this previous surgery and were a natural 
progression of that illness or problem.  The examiner also 
observed that intestinal adhesions frequently occur after 
intestinal surgery of the type the veteran had and 
obstruction was a common complication of intestinal adhesions 
and related postoperative surgeries.  The examiner stated 
that it was not likely that the basic training that he went 
through was the cause of all of this.

Based on the record, the Board also finds that there is clear 
and unmistakable evidence that there was no increase in 
severity during service beyond the natural progress of the 
underlying medical disorder.  Although the record includes 
two private medical opinions suggesting that it was possible 
that the rigors of basic training may have aggravated the 
disorder, these opinions only stand for the proposition that 
aggravation during service was possible.  It should be noted 
that both examiners apparently began treating the veteran 
many years after service.  It does not appear that either 
examiner based an opinion on a review of the veteran's claims 
file.  On the other hand, the Medical Board proceeding during 
service was based on contemporaneous examination as well as 
review of the medical history up to that time.  The Board 
believes that the opinion of the military medical personnel 
that there was no aggravation is entitled to considerable 
weight.  Moreover, the Board believes that when viewed 
together, the Medical Board report and the January 2005 
opinion of a VA examiner constitute clear and unmistakable 
evidence that there was no increase in severity during 
service beyond the natural progress of the disorder.  The 
January 2005 VA examiner had the benefit of examining the 
veteran, taking a detailed history, and reviewing the claims 
file.  The VA examiner's opinion appears to be supported by a 
persuasive rationale as to the nature and usual consequences 
of an injury of the type the veteran suffered.  In sum, the 
Board concludes that the presumption of soundness has been 
rebutted.  It follows that the veteran's gastrointestinal 
disability preexisted service.  

With regard to the question of whether the preexisting 
gastrointestinal disability was aggravated during service, 
the same rationale as set forth above leads to the conclusion 
that there was no aggravation beyond the natural progress of 
the disorder.  In reaching this conclusion, the Board also 
notes that the usual effects of surgical treatment in service 
having the effect of ameliorating a preservice condition will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1). 


ORDER

Entitlement to service connection for gastrointestinal 
disability, to include postoperative acute intestinal 
obstruction, is not  warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


